Fourth Court of Appeals
                                San Antonio, Texas
                                       June 14, 2019

                                    No. 04-18-00628-CR

                                   Braden Daniel PRICE,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR10496
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                      ORDER
      The State’s Motion for Extension of Time to File Motion for Rehearing and Motion for
En Banc Reconsideration is hereby GRANTED.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court